DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/25/20 was filed after the mailing date of the Claims on 9/25/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown, et al. [US 20190140844].
As per claim 1:	Brown, et al. teach a non-transitory computer readable medium having program instructions stored therein that are executable by a mobile device to perform operations comprising: 
receiving a request to provision the mobile device with identification information from an identification document issued by an authority to a user for establishing an identity of the user; [Brown: para 0007; receive, over a first network, identification information comprising at least identity-linked information; query for information linked to the identity-linked information. The “identification document” can be given the broadest reasonable interpretation (BRI) as data associated to and/or proof of a file where data may include name, key, credentials, etc. that identifies the document per se and a document may be a form of a certificate, image, video, etc. Accordingly, Brown discloses the certificate information as “identification document” and various forms of identification information (e.g. public certificate information, key, session ID, or identity linked information) can be the claimed “identification information”. See also para 0044; for “identification information from an identification document issued by an authority”]
in response to the received request, issuing a request for verification information signed by the authority and usable to verify the identification information [Brown: para 0044; the public certificate information further comprises certificate validation information such that the certificate validation information can be used to verify the public certificate information was issued from a trusted certificate authority. Brown: para 0109-0110; the request for verification information per BRI may be in the form of an identity message. See also para 0116], wherein the issued request identifies a plurality of public keys of the mobile device [Brown: para 0106-0107; creating certificates and linking the certificates to identity-linked information associated with a user identity or user device, such as a mobile-phone number. The certificate(s) created may contain to certificate information, such as a public key, private key, certificate chain/certificate verification information, which may be used to identify the process used to generate the certificate up to a trusted certificate authority, and/or user information. Thus, each certificate of the created certificates contain identification information including public and private key and certificate chain verification information. As such, there are multiple public keys associated to the mobile device. See also para 0181], each public key having a respective corresponding private key [Brown: para 0048; key pair includes public and private keys. Also see Brown: para 0100-0101, 0109] for generating a signature usable to verify the identification information; [Brown: para 0113; receive a public key, or a public and private key, associated with the certificate signing request. A certificate authority may provide a digital signature associated with the certificate authority, such that the digital signature can be used to verify that the digital certificate was issued from the certificate authority. More examples on para 0101, 0116-0117, 0140]
receiving the signed verification information, wherein the signed verification information includes the plurality of public keys; and [Brown: para 0110, 0116, 0140] 
storing the identification information and the signed verification information. [Brown: para 0101; To facilitate easy transmission and storage, the public key may be stored in a certificate, which may contain other information such as information associated with the certificate holder, information associated with the entity for which the certificate is verifying, a signature chain used to verify the entities issuing the certificate. Also see para 0110;  the service provider may then store the digital certificate, or at least the public key, with a user profile associated with the user requesting services. More examples on para 0165, 0171]
Claim 2:  See Brown: 0110, 0116-0117, 0140; discussing the computer readable medium of claim 1, wherein the operations further comprise: receiving a request from a verification system to provide, at least, a portion of the identification information; based on the request from the verification system, selecting one of the private keys to generate a signature; and providing, to the verification system, the portion of the identification information, the signed verification information, and the generated signature to facilitate verification of the portion of the identification information.
Claim 3:  See Brown: para 0106, 0118; discussing the computer readable medium of claim 2, wherein the request from the verification system asks the mobile device to perform a biometric authentication of a user in conjunction with providing the portion of identification information; and wherein the selecting includes: selecting the private key based on the private key having a public key described in the signed verification information as being associated with an ability of the mobile device to perform biometric authentications; and performing, using a biosensor of the mobile device, the biometric authentication prior to generating the signature. [Brown: para 0053, 0165; signed using private key linked to identity]
Claim 4:  See Brown: para 0116; discussing the computer readable medium of claim 2, wherein the request from the verification system asks the mobile device to verify an age of the user satisfies a threshold; wherein the selecting includes: selecting the private key based on the private key having a public key described in the signed verification information as being associated with an ability of the mobile device to verify the age of the user; and verifying that an age identified in the identification information satisfies the threshold prior to generating the signature; and wherein the signature is provided to the verification system without providing the age identified in the identification information. [Brown: para 0122-0125]
Claim 5:  See Brown: para 0159-0164; discussing the computer readable medium of claim 2, wherein the selected private key is stored in a memory of a dongle inserted into the mobile device.
Claim 6:  See Brown: para 0109-0110; discussing the computer readable medium of claim 2, wherein one of the identified public keys has a private key maintained by entity other than the mobile device, wherein the other entity is authorized by the authority to provide supplemental information to the verification system related to the provided portion of identification information.
Claim 7:  See Brown: para 0159; discussing the computer readable medium of claim 2, wherein the mobile device uses a near-field communication (NFC) interface to provide the portion of the identification information, the signed verification information, and the generated signature to the verification system.
Claim 8:  See Brown: para 0121, 0134; discussing the computer readable medium of claim 1, wherein the operations further comprise: storing, by the mobile device, one or more of the private keys in a secure element of the mobile device.
Claim 9:  See Brown: para 0132-0134; discussing the computer readable medium of claim 1, wherein the operations further comprise: prior to storing the identification information, reading the identification information from the identification document.
Claim 10:  See Brown: para 0110, 0116, 0140; discussing the computer readable medium of claim 1, wherein receiving the signed verification information includes receiving the identification information from a computing system associated with the authority.
As per claim 11:	Brown, et al. teach a method, comprising: 
receiving, by a computing system and from a mobile device, a request for signed verification information usable to verify identification information [Brown: para 0044; the public certificate information further comprises certificate validation information such that the certificate validation information can be used to verify the public certificate information was issued from a trusted certificate authority. Brown: para 0109-0110; the request for verification information per BRI may be in the form of an identity message. See also para 0116] of an identification document issued by an issuing authority [Brown: para 0007; receive, over a first network, identification information comprising at least identity-linked information; query for information linked to the identity-linked information. The “identification document” can be given the broadest reasonable interpretation (BRI) as data associated to and/or proof of a file where data may include name, key, credentials, etc. that identifies the document per se and a document may be a form of a certificate, image, video, etc. Accordingly, Brown discloses the certificate information as “identification document” and various forms of identification information (e.g. public certificate information, key, session ID, or identity linked information) can be the claimed “identification information”. See also para 0044; for “identification information from an identification document issued by an authority”], wherein the request includes a plurality of public keys of the mobile device [Brown: para 0107, 0181], each public key having a respective corresponding private key [Brown: para 0048; key pair includes public and private keys. Also see Brown: para 0100-0101, 0109] for generating a signature usable to verify the identification information; [Brown: para 0113; receive a public key, or a public and private key, associated with the certificate signing request. A certificate authority may provide a digital signature associated with the certificate authority, such that the digital signature can be used to verify that the digital certificate was issued from the certificate authority. More examples on para 0101, 0116-0117, 0140] 
creating, by the computing system, the signed verification information by including the plurality of public keys in the verification information and signing the verification information with a private key of the issuing authority; and  [Brown: para 0106-0107; creating certificates and linking the certificates to identity-linked information associated with a user identity or user device, such as a mobile-phone number. The certificate(s) created may contain to certificate information, such as a public key, private key, certificate chain/certificate verification information, which may be used to identify the process used to generate the certificate up to a trusted certificate authority, and/or user information. Thus, each certificate of the created certificates contain identification information including public and private key and certificate chain verification information. As such, there are multiple public keys associated to the mobile device. See also para 0181]
providing, by the computing system, the signed verification information to the mobile device [Brown: para 0110, 0116, 0140], wherein the mobile device is configured to store the identification information and signed verification information for establishing an identity of a user of the mobile device. [Brown: para 0101; To facilitate easy transmission and storage, the public key may be stored in a certificate, which may contain other information such as information associated with the certificate holder, information associated with the entity for which the certificate is verifying, a signature chain used to verify the entities issuing the certificate. Also see para 0110;  the service provider may then store the digital certificate, or at least the public key, with a user profile associated with the user requesting services. More examples on para 0165, 0171] 
Claim 12:  See Brown: para 0107; discussing the method of claim 11, wherein ones of the plurality of public keys are generated by a secure element of the mobile device.
Claim 13:  See Brown: para 0106, 0118; discussing the method of claim 11, wherein the verification information identifies an ability of the mobile device to perform a biometric authentication and one of the plurality of public keys as being associated with the ability such that the mobile device uses a private key corresponding the public key in response to a successful performance of the biometric authentication. [Brown: para 0053, 0165; signed using private key linked to identity]
Claim 14:  See Brown: para 0116; discussing the method of claim 11, wherein the verification information identifies a public key associated with an age specified in the identification document, and wherein the mobile device uses a private key corresponding to the public key in response to an age verification of a user of the mobile device. [Brown: para 0122-0125]
Claim 15:  See Brown: para 0116, 0250; discussing the method of claim 11, wherein the mobile device maintains one or more private keys of the plurality of public keys in a fast identity online (FIDO) compliant dongle couplable to the mobile device.
As per claim 16:	Brown, et al. teach a method, comprising: 
sending, by a computing system, a request for a computing device to provide a portion of identification information [Brown: para 0027, 0056] from an identification document issued by an issuing authority to a user of the computing device; [Brown: para 0007; receive, over a first network, identification information comprising at least identity-linked information; query for information linked to the identity-linked information. The “identification document” can be given the broadest reasonable interpretation (BRI) as data associated to and/or proof of a file where data may include name, key, credentials, etc. that identifies the document per se and a document may be a form of a certificate, image, video, etc. Accordingly, Brown discloses the certificate information as “identification document” and various forms of identification information (e.g. public certificate information, key, session ID, or identity linked information) can be the claimed “identification information”. See also para 0044; for “identification information from an identification document issued by an authority”] 
receiving, by the computing system, the portion of identification information, a signature, verification information [Brown: para 0044; the public certificate information further comprises certificate validation information such that the certificate validation information can be used to verify the public certificate information was issued from a trusted certificate authority. Brown: para 0109-0110; the request for verification information per BRI may be in the form of an identity message. See also para 0116], identifying a plurality of public keys [Brown: para 0106-0107; creating certificates and linking the certificates to identity-linked information associated with a user identity or user device, such as a mobile-phone number. The certificate(s) created may contain to certificate information, such as a public key, private key, certificate chain/certificate verification information, which may be used to identify the process used to generate the certificate up to a trusted certificate authority, and/or user information. Thus, each certificate of the created certificates contain identification information including public and private key and certificate chain verification information. As such, there are multiple public keys associated to the mobile device. See also para 0181], each having a respective corresponding private key maintained by the computing device [Brown: para 0048; key pair includes public and private keys. Also see Brown: para 0100-0101, 0109], wherein the signature is generated by a selected one of the private keys based on the requested portion of identification information; and  [Brown: para 0113; receive a public key, or a public and private key, associated with the certificate signing request. A certificate authority may provide a digital signature associated with the certificate authority, such that the digital signature can be used to verify that the digital certificate was issued from the certificate authority] 
verifying, by the computing system, the portion of identification information based on the verification information and the signature generated by the selected private key. [Brown: 0109-0110; the user certificate system retrieve the certificate information linked to the identity-linked information, generate an identity message, and use a portion of the certificate information to cryptographically sign the identity message and transmit the identity message to the service provider. A public key stored in a certificate associated with a user profile that made the request for services or a public key received along with the identity message, to decrypt the identity message, can be certain that the user is who they claim to be. More examples on para 0101, 0116-0117, 0140]
Claim 17:  See Brown: para 0106, 0118; discussing the method of claim 16, wherein the request asks for the computing device to perform a biometric authentication of the user prior to providing the portion of identification information; wherein one of the plurality of public keys is identified in the verification information as being associated with an ability of the computing device to perform a biometric authentication; and wherein the signature is generated by the private key responsive to the computing device performing a successful biometric authentication. [Brown: para 0053, 0165; signed using private key linked to identity]
Claim 18:  See Brown: para 0116; discussing the method of claim 16, wherein the portion is a confirmation that the user satisfies an age threshold; wherein one of the plurality of public keys is identified in the verification information as being associated with an age verification; and wherein the private key is selected based on the public key of the private key being identified as being associated with the age verification. [Brown: para 0122-0125]
Claim 19:  See Brown: para 0116, 0250; discussing the method of claim 16, wherein the signature is generated by a fast identity online (FIDO) compliant dongle coupled to the computing device.
Claim 20:  See Brown: para 0159; discussing the method of claim 16, wherein the signature is generated by a secure element of the computing device and received via a near-field communication (NFC) interface of the computing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435